Citation Nr: 0824288	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-29 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to June 
1946.  He died in September 1985.  The appellant is his widow 
(surviving spouse).  She appealed to the Board of Veterans' 
Appeals (Board) from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The issue on appeal involves entitlement to service 
connection for the cause of the veteran's death.  During the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Hupp v. Nicholson, 21 Vet. App. 342 (2007), which held 
that, in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, the Veterans Claims Assistance 
Act of 2000 (VCAA) notice requirements of 38 U.S.C.A. § 
5103(a) must include:  (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

A review of the claims file shows that the RO has not 
provided the appellant with appropriate VCAA notice.  The 
Board notes that there is a letter from the RO to the 
appellant dated in May 2005 that generally explained what the 
evidence must show to establish eligibility for DIC and what 
the evidence must show to support an award of death pension 
benefits.  It did not, however, provide a statement of the 
condition for which the veteran was service-connected at the 
time of his death or include an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition.  The Board notes 
that the veteran was service connected for Dengue fever at 
the time of his death.  Accordingly, remand is required so 
that the appellant can be provided the requisite notice.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to the claim, whether or not the 
records are in Federal custody. See 38 U.S.C.A. § 5103A(b)(1) 
(West 2002); 38 C.F.R. § 3.159(c)(1) (2007).  A review of the 
record reveals that the veteran was treated at City General 
Hospital and Medical Center in Butuan City, Republic of the 
Philippines, in September 1985.  However, there is no 
evidence of record that any attempt was made to obtain these 
records.  Accordingly, attempts should be made to obtain the 
veteran's medical records from City General Hospital and 
Medical Center.

The Board notes that to date no comprehensive review of the 
veteran's medical history with medical opinion evidence has 
been obtained regarding the etiology of the veteran's 
myocardial infarction.  Based upon the veteran's service 
connected Dengue fever the VA must solicit a medical opinion 
addressing the likelihood that the veteran's myocardial 
infarction was related to his Dengue fever.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  On remand such a medical 
opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the appellant VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes a statement of 
the conditions for which the veteran was 
service-connected at the time of his 
death and an explanation as to the 
information or evidence needed to 
establish a claim for service connection 
for the cause of the veteran's death and 
entitlement to DIC and to accrued 
benefits as outlined by the Court in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).

2.  After securing the proper 
authorization, request treatment records 
pertaining to the veteran from the City 
General Hospital and Medical Center in 
Butuan City, Republic of the Philippines.  
Any additional pertinent records 
identified by the appellant during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
appellant, and associated with the claims 
file

3.  After the foregoing development has 
been accomplished, arrange for the 
veteran's claims folder to be reviewed by 
an appropriate VA examiner.  After his or 
her review, the examiner must opine as to 
whether it is at least as likely as not 
that the veteran's death was related to 
service, and in particular, whether the 
veteran's service connected Dengue fever 
caused, hastened, or substantially and 
materially contributed to the veteran's 
death.  The rationale for any opinion 
expressed should be provided in a report.

4.  Readjudicate the claim, considering 
all the evidence of record.  If the 
decision remains unfavorable, the 
appellant and her representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC), and she 
should be given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




